 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Forth Worth, Texas, TelephoneNo. Edison 5-4211, Extension 2131.Corral Sportswear CompanyandInternational Union of Operat-ing Engineers,Local670,AFL-CIO.Case No. 16-CA-2410.December 29,1965DECISION AND ORDERUpon charges duly filed by International Union of OperatingEngineers, Local 670, AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, by the RegionalDirector for Region 16, issued a complaint dated August 31, 1965,against Corral Sportswear Company, herein called the Respondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8(a) (5) and(1) and Section 2(6) and (7) of the National Labor Relations Act,as amended.Copies of the charge, complaint and notice of hearingbefore a Trial Examiner were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint alleges,in substance, that on or about May 11, 1965, the Union was dulycertified by the Board i as the exclusive bargaining representative ofRespondent's employees in the unit found appropriate by the Boardand that, since on or about July 16, 1965, Respondent has refused torecognize or bargain with the Union as such exclusive bargainingrepresentative, although the Union has requested it to do so.On or about October 6, 1965, the parties executed a stipulationwhereby they agreed to the submission of this case directly to theBoard on a stipulated record 2 for findings of fact, conclusions of law,and a Decision and Order. The parties waived a hearing before aTrial Examiner, the making of findings of fact and conclusions of lawby a Trial Examiner, and the issuance of a Trial Examiner's Decision.'Decision and certification of representative in Case No 16-RC-3745On June 30,1965, the Board by telegraphic order denied Respondent's petition for reconsideration ofthis Decision and certification of representative2The record as stipulated to by the parties consists of the stipulation and the follow-ing, the charge,the complaint and notice of hearing,the answer to the complaint, andthe entire proceedings in Case No. 16-RC-3745.156 NLRB No 58. CORRAL SPORTSWEAR COMPANY437Respondent expressly reserved the right to contest on the basis of itsprevious contentions the validity of the findings of fact, conclusionsof law, and certification in Case No. 16-RC-3745.The parties alsoreserved the right to contest the findings and conclusions and orderto be made by the Board in the instant proceeding and to preservetheir rights in respect thereto in the event of court review.Further,all parties expressly reserved the right to file briefs .3On October 11, 1965, the Board issued an Order approving Stipula-tion and Transferring Proceeding to the Board.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the basis of the aforementioned stipulation, the brief and theentire record in this case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein, a cor-poration duly organized and existing by virtue of the laws of the Stateof Oklahoma with its office and place of business at Ardmore, Okla-homa, where it is engaged in the manufacture, sale, and distributionof leather sportswear and related products.During the year preced-ing the execution of the stipulation Respondent in the course and con-duct of its business operations received at its Ardmore, Oklahoma,plant goods valued in excess of $50,000 directly from States otherthan the State of Oklahoma.Respondent admits, and we find, that Respondent is, and has beenat all times material herein, an Employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABORORGANIZATION INVOLVEDThe parties stipulated, and we find, that International Union ofOperating Engineers, Local 670, AFL-CIO is a labor organizationwithin the meaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAfter the Union filed a petition in Case No. 16-RC-3745, the Unionand Respondent entered into a stipulation for certification upon con-sent election which was approvdd by the Regional Director for Region16 on or about September 22, 1964. In that stipulation both partiesagreed that the following employees constitute a unit appropriate forA brief has been received from the GeneralCounsel. 438DECISIONS OF NATIONA^ LABOR RELATIONS BOARDthe purpose of collective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees employed at theRespondent's Ardmore, Oklahoma, plant, excluding office clericalemployees, truckdrivers, guards, watchmen, and supervisors as definedin the Act.On or about October 2, 1964, a secret-ballot election was conductedpursuant to the aforesaid stipulation under the supervision of theRegional Director.The tally of ballots disclosed that of approxi-tnately 76 eligible voters, 36 voted for and 35 against the Union, and5 ballots were challenged.The challenged ballots were, therefore,sufficient in number to affect the results of the election.On or about November 27, the Regional Director issued his reporton challenged ballots, in which he recommended that hearing be heldto resolve the challenges.The Board adopted the recommendationof the Regional Director and ordered a hearing, which was held onJanuary 26, 1965.On February 17, 1965, the Hearing Officer issuedhis report on challenged ballots in which he recommended that thechallenges to all of the challenged ballots be sustained. Since itappeared on his recommended disposition of the challenged ballotsthat the Union had received a majority of the valid votes cast, theHearing Officer further recommended that the Union be certified asthe exclusive bargaining representative of the employees in the appro-priate unit described above.Thereafter,Respondent filed timely exceptions to the HearingOfficer's report on challenged ballots.On May 11, 1965, the Boardissued its Decision and certification of representative, in which it over-ruled Respondent's exceptions to the Hearing Officer's report, deter-mined to be appropriate the aforementioned unit which was agreedupon by the parties, and certified the Union as the exclusive bargain-ing representative of the employees in that unit.On June 18, 1965, Respondent filed a petition for reconsideration,requesting that the Board reconsider its Decision and certification ofrepresentative datedMay 11, 1965, rescind the certification of theUnion, set aside the results of the election conducted on October 2, 19643and direct that another election be conducted.On June 30, 1965, theBoard denied Respondent's petition for reconsideration.'4 Respondent's principalcontention in supportof its exceptions,which was repeated initspetitionfor reconsideration,was that theBoard should reject,in addition to thefive challenged ballots, theballots of four other employees whom Respondent claimed tobe supervisorsAll of theseadditionalfouremployees had voted without challenge inthe election.By attacking the voting eligibilityof these employees in its exceptionsRespondentwas in effect,seeking to make postelection challenges to theirballots.How-ever, the Board's traditional policy, upheld by the SupremeCourt,isnot to entertainpostelection challenges.N.L.R.B. v. A. J. TowerCompany,329 U.S. 324.Consistentwith that policy,the Board in Case No.16-RC-3745 found no merit in Respondent'scontention CORRAL SPORTSWEAR COMPANY439On or about June 30 and July 14, 1965, the Union requestedRespondent to bargain collectively with respect to rates of pay, hoursof employment, and other terms and conditions of employment of theemployees in the appropriate unit.Commencing on or aboutJuly 16, 1965, and at all times thereafter, Respondent refused, andcontinued to refuse to bargain collectively with the Union.As thebasis for its refusal to bargain Respondent has asserted in effect thatthe Board's certification of the Union in Case No. 16-RC-3745 waserroneous on the grounds alleged by it in its Exceptions to the Hear-ing Officer's report and in its petition for reconsideration.In its answer to the complaint herein, Respondent contests onlythe Union's status as the exclusive bargaining representative of theemployees in the appropriate unit.That issue, however, has alreadybeen decided by the Board in the representation case (No. 16-RC-3745). It is well settled that, absent special circumstances, not presenthere, the Board will not reexamine in an unfair labor practice pro-ceeding a determination which it has made in a prior representationcase involving the same parties.sAccordingly, we find that the Union was duly certified by the Boardas the collective-bargaining representative of the employees of theRespondent in the appropriate unit described above and in the Board'scertification and that the Union at all times since May 11, 1965, hasbeen and now is the exclusive bargaining representative of all theemployees in the aforesaid unit, within the meaning of Section 9 (a)of the Act.We further find that Respondent has since July 16, 1965,refused to bargain collectively with the Union as the exclusive bar-gaining representative of its employees in the appropriate unit, andthat, by such refusal, the Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section 8(a) (5) and(1) of the Act."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe acts of the Respondent set forth in section III, above, occurringin connection with its operations as described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act,5 E.g.,The Western and Southern Life Insurance Company,142NLRB 28, 30and casescited therein.9Graphic Arts Finishing Co., Inc.,153 NLRB 1327;Salerno-Megowen Biscuit Company,152 NLRB 604. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe shall order that it cease and desist therefrom, and upon request,bargain collectively with the Union as the exclusive representativeof all employees in the appropriate trait, and, if an understanding isreached, embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.Corral Sportswear Company is an Employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.International Union of Operating Engineers, Local 670, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees employed at theRespondent's Ardmore, Oklahoma, plant excluding office clericalemployees, truckdrivers, guards, watchmen, and supervisors as definedin the Act constitute a unit appropriate for the purpose of collectivebargaining, within the meaning of Section 9 (b) of the Act.4.On May 11, 1965, and at all times thereafter, the above-namedlabor organization was and has been the certified and exclusive rep-resentative of all employees in the aforesaid appropriate unit forthe purposes of collective-bargaining, within the meaning of Section9(a) of the Act.5.By refusing on or about July 16, 1965, and at all times thereafter,to bargain collectively with the above-named labor organization asthe exclusive bargaining representative of all the employees ofRespondent in the appropriate unit, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.6.By the aforesaid refusal to bargain, Respondent has interferedwith, restrained, and coerced, and is interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed to them inSection 7 of the Act, and has thereby engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a) (5) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Corral Sportswear Company, Ardmore, Oklahoma, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively concerning wages, hours, andother terms and conditions of employment, with International Union CORRAL SPORTSWEAR COMPANY441of Operating Engineers, Local 670, AFL-CIO, as the exclusive andduly certified bargaining representative of its employees in the follow-ing appropriate unit :All production and maintenance employees employed at Respond-ent'sArdmore, Oklahoma, plant, excluding office clerical employees,truckdrivers,guards,watchmen, and supervisors as defined inthe Act.(b) In any like or related manner interfering with, restraining,or coercing employees in the rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain with the above-named labor organiza-tion, as the exclusive representative of all employees in the aforesaidappropriate unit with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.(b)Post at its Ardmore, Oklahoma, plant, copies of the attachednotice marked "Appendix." 7 Copies of said notice, to be furnishedby the Regional Director for Region 16, shall, after being duly signedby Respondent's representative, be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director for Region 16, in writing, within10 days from the date of this Decision and Order, what steps Respond-ent has taken to comply herewith.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order,"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WAVE WILL NOT refuse to bargain collectively with InternationalUnion of Operating Engineers, Local 670, AFL-CIO, as theexclusive representative of the employees in the bargaining unitdescribed below. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union,as the exclusive representative of all employees in the bargainingunit described below with respect to wages, hours and other termsand conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All our production and maintenance employees employed at ourArdmore, Oklahoma, plant excluding office clerical employees,truckdrivers, guards, watchmen, and supervisors as defined inthe Act.CORRAL SPORTSWEAR COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth, Texas, Telephone No. Baltimore 1-7000, if they have anyquestions concerning this notice or compliance with its provisions.Watkins CenterandRetail Clerks Union Local455,AFL-CIO,Retail Clerks International Association,AFL-CIOWatkins CenterandJuliaM. Godeke.Cases Nos. 23-CA-1839and P3-CA-1848.December 29,1965DECISION AND ORDEROn July 8, 1965, Trial Examiner W. Gerard Ryan issued his Deci-sionin the above-entitled proceeding, finding that the Respondenthad not engaged in unfair labor practices as alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Decision and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].156 NLRB No. 44.